Title: To John Adams from Benjamin Hichborn, 20 May 1776
From: Hichborn, Benjamin
To: Adams, John


     
      Dear Sir
      Boston 20th May 1776
     
     I have felt a degree of Criminality in my long Silence, which has given me many uneasy Reflections; and yet I should have suffered more from writing.
     I don’t know whether my Conduct will admit of an apology; and if it should not, I should even in that Case be less unhappy than I must have been if had given no occasion to make one.
     Believe me Sir, it is not from a want of Friendship, affection or esteem, that I have not wrote you quires of paper—to be Suspected of a Crime, is sufficient to destroy my happiness—but I had rather submit to all the disagreeable Circumstances of such a Situation, than to run the risque of being thought meanly to cover my want of public Virtue, under the finesse of a Courtier.
     I must confess, the Candour and Generosity I have met with, both from yourself and Mrs. Adams, might render these Observations and the feelings that gave rise to them, unnecessary: did you act merely in a private Capacity they would have that Effect; but shou’d your tenderness or partiality for me, expose you to the Smallest Censure or prove the Means of breaking a single thread of your Influence, I shou’d never forgive myself.
     I don’t know when I shou’d have been able to muster Resolution enough to write you, were it not for a Stimulus in favour of my Friend Josiah Russell.
     He has shared largely in the Misfortunes of the times, and tho’ few men are less able, no one has been more active and servicable in fortifying the Towns and it certainly looks as if favours were distributed with an unequal Hand, when we see the High Sheriff of the County monopolizing all the public Sales, while he is cheerfully ex­pending the last shilling of his fortune in the public Service without knowing how to provide for his Family tomorrow. I write this at the Instance of a Number of Gentlemen, and altogether unbeknown to Mr. Russell: and I dare say, that a Majority of the town wou’d be as much gratified in any Provision for him, as any individual in it. He wou’d accept of any department that wou’d afford him a living, but that of a Factor or Auctioner, he seems more peculiarly adapted for. It is imagined, Marshals will be appointed to all the Courts of Admiralty. I am not able to form a Judgment of the Advantages of such a Department, but presume they must be but trifling. I cou’d, with justice, dwell long upon Mr. Russell’s merit, (which I believe is better known Since you left the town than before) but shall only say, if you can serve him in the way I have hinted at or any other, I will pawn my honor for his, that he will discharge his trust with fidelity, and thro’ him, you will peculiarly oblige me, among many others of your Friends.
     Our public Affairs wear a much better appearance at present than they have done, since our return to the town. The Harbour is now well fortified, and will soon be impregnable. The ancient Spirit seems to be reviving here, and I hope we shall Soon convince the World, that Boston is not asleep. Much may be said in Apology for our apparent Supiness—the Small pox has not as yet, altogether left us, it is exceeding dear living and not a stroke of Business to be done, and many Persons who wou’d return to the town, under all these disadvantages have not a Chair left them to sit in—but partiality itself will not suffer one to pass uncensured, that Indolence (to say the least of it) which has permitted a few and some times not more than one paultry Ship to maintain the uninterrupted possession of the Enterence into our harbour. I have made it my business to stir in this Matter and if there had been above one traveling Carriage in the Colony, we should have routed them before this. However something will be done soon I hope to purpose, but this is certain they in whose department it is to controul such movements will never be able to atone to this Country for the advantages we have lost by their inactivity. They tell us of regular advances! I am by all means for that when the Circumstances will admit it, but I pray Heaven, that the nervous enterprising Spirit of Americans, may never be clog’d or counteracted by the too often, fatal parade of regular movements. The Gentlemen of the Town are about forming themselves into an independant Corps, and as the Inhabitants encrease, I dare say we shall put ourselves under the best military Regulations. All orders of Men appear to be much dissatis­fied with Genl: Ward and not much better with Heath, who is said to be appointed in his room.
     The principal political topic of Conversation is Independance, and I think the People almost una voce, are wishing for it’s immediate Declaration. We are often checked by real or fictitious accounts from the Southward, of a contrary disposition in a large Majority of the People there. Some opinions say the Continental Congress will, others that they will not make such a Declaration, without consulting their Constituents. Can’t we be relieved from this uncertainty? I suppose you have heard of the late Act of our General Court, for a more equal Representation. We are to send members in proportion to our Numbers. This will give us an enormous Body at the next Session, and produce some refinements in the System. I hope we shall not be without your advice at this important Crisis, and for my Country’s Sake I must beg you woud make it as diffusive as possible. We have many Salutary hints handed to us as from you, and you cannot easily conceive their Influence. Pray give some of your Friends (and I hope I shall be so happy as to hold rank among the Number) your thoughts upon the political System you wish to see adopted. We seem to be baren of genious, Learning and Enterprise. If you have not Cicero’s athletic Constitution, I am sure you possess his Zeal for the honor and safety of the state, and like him I dare say you will continue to afford us all the assistance of your Council while employed in the public Service abroad. I am much concerned for your health and am sorry we are under the necessity of making so many demands upon your assiduous attention to our public Concerns. Heaven, and a grateful Country, be your Reward! This is Monday morning and Post just sett off. I must however mention that Capt. Muckford who last Friday took the Ship load with Miletary Stores was attacked by 7 armed boats. They were all beat off with great loss on the Enemy’s Side and of Capt. Muckford on our’s. You will hear from me again soon. Yr sincer Friend
     
      B Hichborn
     
    